OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
PER CURIAM.
Appellant was convicted by a jury of misdemeanor theft and sentenced to six months’ probation. On appeal, she offered several points of error which contended that the trial court erred in admitting into evidence certain items of clothing identified as the property involved in the theft. The Court of Appeals found that trial counsel did not preserve the alleged error for review and declined to address the merits of appellant’s claims. Berry v. State, 813 S.W.2d 636 (Tex.App.-Houston [14th], 1991). Appellant has filed a petition for discretionary review and this Court has declined to grant review.
As is true in every case where discretionary review is refused, this refusal does not constitute endorsement or adoption of the reasoning employed by the Court of Appeals. Sheffield v. State, 650 S.W.2d 813 (Tex.Cr.App.1983). With this understanding, we refuse appellant’s petition for discretionary review.